Exhibit 10.136

20873005.6
10-30-15


SECOND MODIFICATION AGREEMENT


THIS SECOND MODIFICATION AGREEMENT dated as of October 30, 2015 (this
“Agreement”), is entered into by and among BENTON PROPERTY HOLDINGS, LLC, a
Georgia limited liability company (“Borrower 1”), PARK HERITAGE PROPERTY
HOLDINGS, LLC, a Georgia limited liability company (“Borrower 2”), and VALLEY
RIVER PROPERTY HOLDINGS, LLC, a Georgia limited liability company (“Borrower 3”)
(collectively, the “Borrowers”), ADCARE HEALTH SYSTEMS, INC., a Georgia
corporation (“AdCare”), BENTON NURSING, LLC, PARK HERITAGE NURSING, LLC, and
VALLEY RIVER NURSING, LLC, each a Georgia limited liability company (the
“Operators”) (AdCare and the Operators being sometimes referred to herein
collectively as the “Guarantors”) (the Borrower and the Guarantors being
sometimes referred to herein collectively as the “Borrower/Guarantor Parties”),
and THE PRIVATEBANK AND TRUST COMPANY, an Illinois banking corporation
(“Lender”).
RECITALS


A.    The Borrower/Guarantor Parties and Lender heretofore entered into the
following documents:
(i)    Loan Agreement dated as of September 1, 2011 (the “Loan Agreement”), by
and among the Borrowers and the Lender.
(ii)    Promissory Note dated September 1, 2011, from the Borrowers to the
Lender in the principal amount of $11,800,000.
(iii)    Environmental Indemnity Agreement dated as of September 1, 2011, by the
Borrowers, AdCare and the Operators to and for the benefit of the Lender.
(iv)    Guaranty of Payment and Performance dated as of September 1, 2011, by
the Guarantors to and for the benefit of the Lender.
(v)    Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture
Filing dated as of September 1, 2011 (the “Benton Mortgage”), by Borrower 1 to
and for the benefit of the Lender, recorded in the Official Records of Brenda
DeShields, Circuit Clerk, Benton County, Arkansas, on September 23, 2011, at
Book 2011, Page 127323, and which Benton Mortgage was released pursuant to the
“Letter Agreement” (as defined below).
(vi)    Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture
Filing dated as of September 1, 2011 (the “Park Heritage Mortgage”), by Borrower
2 to and for the benefit of the Lender, recorded in the Official Records of
Brenda DeShields, Circuit Clerk, Benton County, Arkansas, on September 23, 2011,
at Book 2011 Page 127,459.




--------------------------------------------------------------------------------




(vii)    Mortgage, Security Agreement, Assignment of Rents and Leases and
Fixture Filing dated as of September 1, 2011 (the “River Valley Mortgage”), by
Borrower 3 to and for the benefit of the Lender, recorded in the Official
Records of Sharon Brooks, County Clerk and Recorder, Sebastian County, Arkansas,
on September 23, 2011, as Document No. 2011F-14089.
(viii)    Absolute Assignment of Rents and Leases dated as of September 1, 2011
(the “Benton Assignment of Rents”), by Borrower 1 to and for the benefit of the
Lender, recorded in the Official Records of Brenda DeShields, Circuit Clerk,
Benton County, Arkansas, on September 23, 2011, at Book 2011, Page 127354, and
which Benton Assignment of Rents was released pursuant to the Letter Agreement.
(ix)    Absolute Assignment of Rents and Leases dated as of September 1, 2011,
by Borrower 2 to and for the benefit of the Lender, recorded in the Official
Records of Brenda DeShields, Circuit Clerk, Benton County, Arkansas, on
September 23, 2011, at Book 2011 , Page 127490.
(x)    Absolute Assignment of Rents and Leases dated as of September 1, 2011, by
Borrower 3 to and for the benefit of the Lender, recorded in the Official
Records of Sharon Brooks, County Clerk and Recorder, Sebastian County, Arkansas,
on September 23, 2011, as Document No. 2011F-14090.
B.    All of the documents described in Recital A. above except the Benton
Mortgage and the Benton Assignment of Rents are referred to herein as the
“Documents”.
C.    The Documents were previously modified and amended by the following
documents (the “Previous Modifications”): (i) the Modification Agreement dated
as of May 1, 2015 (the “First Modification”), by and among the
Borrower/Guarantor Parties and the Lender, a Memorandum of which Modification
Agreement was recorded on May 14, 2015, both in the Official Records of Brenda
DeShields, Circuit Clerk, Benton County, Arkansas, at Book 2015, Page 83619, and
in the Official Records of Sharon Brooks, County Clerk and Recorder, Sebastian
County, Arkansas, as Document No. 2015F-06542, and (ii) the Letter Agreement
dated as of July 1, 2015 (the “Letter Agreement”), by and among the
Borrower/Guarantor Parties and the Lender.
D.    The Documents, as modified and amended by the Previous Modifications,
encumber the real estate described in Exhibit A attached hereto and the personal
property located thereon.
E.    The parties desire to make certain modifications and amendments to the
Documents, as modified and amended by the Previous Modifications, as more fully
provided for herein, all as modifications, amendments and continuations of, but
not as novations of, the Documents.

- 2 -

--------------------------------------------------------------------------------




AGREEMENTS


In consideration of the premises and the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
Section 1.    Recitals Part of Agreement; Defined Terms; References to
Documents.
(a)    The foregoing Recitals are hereby incorporated into and made a part of
this Agreement.
(b)    The following capitalized terms shall have the following meanings in this
Agreement:
ARK 3 Owners: APH&R Property Holdings, LLC, Northridge HC&R Property Holdings,
LLC, and Woodland Hills HC Property Holdings, LLC, each a Georgia limited
liability company.
ARK 3 Owner Loan Agreement: The Loan Agreement dated as of February 25, 2015, by
and among the ARK 3 Owners and the Lender, as heretofore and hereafter modified,
amended, restated, increased, renewed and extended.
ARK 3 Owner Loan Documents: The ARK 3 Owner Loan Agreement and the other Loan
Documents, as defined in said Loan Agreement, and all other documents at any
time evidencing or securing any indebtedness outstanding under any of the
foregoing, and all as heretofore and hereafter modified, amended, restated,
increased, renewed and extended.
Facility 3 Transition: Sublease 3 has become effective and New Operator 3 has
taken possession of and is operating Facility 3.
Little Rock Owner: Little Rock HC&R Property Holdings, LLC, a Georgia limited
liability company.
Little Rock Owner Loan Agreement: The Loan Agreement dated as of March 30, 2012,
by and among the Little Rock Owner, other borrowers and the Lender, as
heretofore and hereafter modified, amended, restated, increased, renewed and
extended.
Little Rock Owner Loan Documents: The Little Rock Owner Loan Agreement and the
other Loan Documents, as defined in said Loan Agreement, and all other documents
at any time evidencing or securing any indebtedness outstanding under any of the
foregoing, and all as heretofore and hereafter modified, amended, restated,
increased, renewed and extended.
New Operator 3: Highlands of Fort Smith, LLC, a Delaware limited liability
company.

- 3 -

--------------------------------------------------------------------------------




Sublease 3: The Sublease Agreement dated as of July 17, 2015, by and among
Borrower 3, Operator 3 and New Operator 3, as amended by First Amendment dated
as of October 6, 2015, by which Operator 3 subleased its Project to New Operator
3 effective as of November 1, 2015.
(c)    All capitalized terms used and not otherwise defined in this Agreement
shall have the meanings set forth in the Loan Agreement.
(d)    Except as otherwise stated herein, all references in this Agreement to
any one or more of the Documents shall be deemed to include the previous
modifications and amendments to the Documents provided for in the Previous
Modifications, whether or not express reference is made to such previous
modifications and amendments.
Section 2.    Limited Waivers of Financial Covenant Compliance. The parties
hereby acknowledge and agree that (i) compliance with the requirements of
Section 7.15 (Minimum Fixed Charge Coverage of Operators) of the Loan Agreement
(the “Original Minimum FCCR Covenant”) was not achieved for each of the fiscal
quarters ending March 31, 2014, June 30, 2014, September 30, 2014, December 31,
2014, and March 31, 2015, (ii) compliance with the requirements of Section 7.16
(Minimum Combined EBITDAR of Operators) of the Loan Agreement (the “Original
Minimum EBITDAR Covenant”) was not achieved for each of the fiscal quarters
ending March 31, 2014, June 30, 2014, September 30, 2014, December 31, 2014, and
March 31, 2015, (iii) compliance with the requirements of Section 7.16 (Minimum
EBITDAR/Management Fee Adjusted of Operators 1 and 3 New Operator 2) of the Loan
Agreement as modified and amended by the First Modification (the “Amended
Minimum EBITDAR Covenant - New Operators”) was not achieved for the fiscal
quarter ending June 30, 2015, and (iv) compliance with the requirements of
Section 7.14A (Minimum Fixed Charge Coverage Ratio of Borrowers) of the Loan
Agreement as modified and amended by the First Modification (the “Minimum FCCR
Covenant - Borrowers”) was not achieved for the fiscal quarter ending June 30,
2015. In addition, the parties hereby acknowledge and agree that in
consideration of the additional cash collateral deposits described in Section 3
of this Agreement, the Lender heretofore waived compliance with the Original
Minimum FCCR Covenant and the Original Minimum EBITDAR Covenant, in each case
for each of the fiscal quarters ending March 31, 2014, June 30, 2014, September
30, 2014, December 31, 2014, and March 31, 2015 (the “3/31/15 and Prior
Waivers”). The Lender hereby waives compliance with the Amended Minimum EBITDAR
Covenant - New Operators and the Minimum FCCR Covenant - Borrowers, in each case
for the fiscal quarter ending June 30, 2015 (the “6/30/15 Waivers”). The Lender
does not waive compliance with the Amended Minimum EBITDAR Covenant - New
Operators or the Minimum FCCR Covenant - Borrowers for any fiscal quarter after
the fiscal quarter ending June 30, 2015.
Section 3.    AdCare Collateral Account; Little Rock Additional Collateral
Account.
(a)    The Collateral Account established and maintained pursuant to Section 3.4
of the ARK 3 Owner Loan Agreement (the “Collateral Account”) is Account No.
3294816 at the Lender, which was established and is maintained in the name of
AdCare. It is a condition of this Agreement and the Loan that the Collateral
Account shall continue to be maintained in the name of AdCare.

- 4 -

--------------------------------------------------------------------------------




Pursuant to the Modification Agreement of even date herewith by and among the
ARK 3 Owners, AdCare and the Lender (the “ARK 3 Modification”), AdCare pledges
and assigns to the Lender, and grants to the Lender a first lien on and a first
priority security interest in the Collateral Account, all cash and investments
from time to time on deposit in the Collateral Account, and all proceeds of all
of the foregoing. Pursuant to the ARK 3 Owner Loan Agreement and the Loan
Agreement as modified and amended by the First Modification, immediately prior
to the execution and delivery of this Agreement, the Cash Collateral Account is
held as additional security for (i) the payment and performance of all of the
obligations of ARK 3 Owners under the ARK 3 Owner Loan Agreement and the other
ARK 3 Owner Loan Documents, and (ii) the payment and performance of all of the
obligations of the Borrowers under the Loan Agreement and the other Loan
Documents.
(b)    In consideration of the 3/31/15 and Prior Waivers and the Lender’s
limited waiver of non-compliance with certain financial covenants in the ARK 3
Owner Loan Agreement and the Little Rock Owner Loan Agreement for the fiscal
quarter ended March 31, 2015, the ARK 3 Owners and the Borrowers deposited an
additional $1,400,000 into the Collateral Account, and the Little Rock Owner
deposited an additional $1,200,000 into the “Debt Service Reserve Account”
established by the Little Rock Owner Loan Agreement, which is Account No.
3175210 at the Lender. The parties acknowledge and agree that as of the
Agreement Date, the amount on deposit in the Collateral Account is $3,400,483,
and the amount on deposit in the Debt Service Reserve Account is $2,142,934.
(c)    The parties to the Documents, the ARK 3 Owner Loan Documents and the
Little Rock Owner Loan Documents have agreed that in consideration of the
6/30/15 Waivers and the Lender’s limited waiver of non-compliance with certain
financial covenants in the ARK 3 Owner Loan Agreement and the Little Rock Owner
Loan Agreement for the fiscal quarter ended June 30, 2015, the Documents, the
ARK 3 Owner Loan Documents and the Little Rock Owner Loan Documents shall be
modified and amended, pursuant to this Agreement, the ARK 3 Modification and the
Sixth Modification Agreement dated as of even date with this Agreement by and
among the Little Rock Owner, AdCare, Little Rock HC&R Nursing, LLC, a Georgia
limited liability company, and the Lender (the “Little Rock Sixth Modification”)
--
(i)    to provide that from and after October 30, 2015, the Debt Service Reserve
Account shall also be known as the “Additional Collateral Account”;
(ii)    to provide that both the Collateral Account and the Additional
Collateral Account shall be held as additional security for (A) the payment and
performance of all of the obligations of the Borrowers under the Loan Agreement
and the other Documents, (B) the payment and performance of all of the
obligations of the ARK 3 Owners under the ARK 3 Owner Loan Agreement and the
other ARK 3 Owner Loan Documents, and (C) the payment and performance of all of
the obligations of the Little Rock Owner under the Little Rock Owner Loan
Agreement and the other Little Rock Owner Loan Documents; and
(ii)    to revise the release provisions related to the Collateral Account and
the Additional Collateral Account.

- 5 -

--------------------------------------------------------------------------------




It is a condition of this Agreement and the Loan that the ARK 3 Modification and
the Little Rock Sixth Modification be executed and delivered to the Lender
simultaneously with the execution and delivery of this Agreement.
(d)    In order to provide for the modification and amendment of the Documents
as described in paragraph (c) of this Section, and in connection with the other
modifications and amendments of the Documents provided for in this Agreement --
(i)    Effective as of the Agreement Date, the following defined terms are
hereby added to Section 1.1 of the Loan Agreement, in alphabetical order with
the existing defined terms therein:
Additional Collateral Account: The Debt Service Reserve Account established
pursuant to Section 3.7 of the Little Rock Owner Loan Agreement, which is
Account No. 3175210 at the Lender, which Debt Service Reserve Account is, from
and after October 30, 2015, also known as the Additional Collateral Account.
ARK 3 Operators: The Aria Operators (as defined in the ARK 3 Owner Loan
Agreement).
ARK 3 Owners: APH&R Property Holdings, LLC, Northridge HC&R Property Holdings,
LLC, and Woodland Hills HC Property Holdings, LLC, each a Georgia limited
liability company.
ARK 3 Owner Loan Agreement: The Loan Agreement dated as of February 25, 2015, by
and among the ARK 3 Owners and the Lender, as heretofore and hereafter modified,
amended, restated, increased, renewed and extended.
ARK 3 Owner Loan Documents: The ARK 3 Owner Loan Agreement and the other Loan
Documents, as defined in said Loan Agreement, and all other documents at any
time evidencing or securing any indebtedness outstanding under any of the
foregoing, and all as heretofore and hereafter modified, amended, restated,
increased, renewed and extended.
Collateral Account: The account so designated that is provided for in Section
3.4 of the ARK 3 Owner Loan Agreement.
Facility 3 Transition: Sublease 3 has become effective and New Operator 3 has
taken possession of and is operating Facility 3.
Little Rock Operator: Highlands of Little Rock West Markham, LLC, a Delaware
limited liability company.
Little Rock Owner: Little Rock HC&R Property Holdings, LLC, a Georgia limited
liability company.

- 6 -

--------------------------------------------------------------------------------




Little Rock Owner Loan Agreement: The Loan Agreement dated as of March 30, 2012,
by and among the Little Rock Owner, other borrowers and Lender, as heretofore
and hereafter modified, amended, restated, increased, renewed and extended.
Little Rock Owner Loan Documents: The Little Rock Owner Loan Agreement and the
other Loan Documents, as defined in said Loan Agreement, and all other documents
at any time evidencing or securing any indebtedness outstanding under any of the
foregoing, and all as heretofore and hereafter modified, amended, restated,
increased, renewed and extended.
New Operator 3: Highlands of Fort Smith, LLC, a Delaware limited liability
company.
Operations Transfer Agreement 3: The Operations Transfer Agreement dated as of
July 17, 2015, by and among Operator 3, New Operator 3 and Borrower 3.
Sublease 3: The Sublease Agreement dated as of July 17, 2015, by and among
Borrower 3, Operator 3 and New Operator 3, as amended by First Amendment to
Sublease Agreement dated as of October 6, 2015, by which Operator 3 subleased
its Project to New Operator 3 effective as of November 1, 2015.
(ii)    Section 3.5 of the Loan Agreement is hereby modified and amended in its
entirety to read as follows effective as of the Agreement Date, with existing
Section 3.5 of the Loan Agreement, to remain in effect for periods prior to the
Agreement Date:
3.5    Collateral Account; Additional Collateral Account.
(a)    From and after October 30, 2015, the Collateral Account shall be held as
additional security for (i) the payment and performance of all of the
obligations of Borrowers under this Agreement and the other Loan Documents, (ii)
the payment and performance of all of the obligations of the ARK 3 Owners under
the ARK 3 Owner Loan Agreement and the other ARK 3 Owner Loan Documents, and
(iii) the payment and performance of all of the obligations of the Little Rock
Owner under the Little Rock Owner Loan Agreement and the other Little Rock Owner
Loan Documents.
(b)    From and after October 30, 2015, the Additional Collateral Account shall
also be held as additional security for (i) the payment and performance of all
of the obligations of Borrowers under this Agreement and the other Loan
Documents, (ii) the payment and performance of all of the obligations of the ARK
3 Owners under the ARK 3 Owner Loan Agreement and the other ARK 3 Owner Loan
Documents, and (iii) the payment and performance of all of the obligations of
the Little Rock Owner under the Little Rock Owner Loan Agreement and the other
Little Rock Owner Loan Documents.

- 7 -

--------------------------------------------------------------------------------




(c)    All amounts on deposit in the Collateral Account and the Additional
Collateral Account shall be released by Lender to Borrowers, the ARK 3 Owners
and the Little Rock Owner at such time, and only at such time, as all of the
principal of and interest on the Loan, the “Loan” (as defined in the ARK 3 Owner
Loan Agreement) and the “Loan” (as defined in the Little Rock Owner Loan
Agreement) have been paid in full and all of the other obligations to Lender
under this Agreement and the other Loan Documents, the ARK 3 Owner Loan
Agreement and the other ARK 3 Owner Loan Documents, and the Little Rock Owner
Loan Agreement and the other Little Rock Owner Loan Documents have been fully
paid and performed, subject to earlier release as provided in paragraphs (d),
(e) and (f) below.
(d)    Notwithstanding the provisions of paragraph (c) of this Section,
$1,500,000 of the total, aggregate amount on deposit in the Collateral Account
and the Additional Collateral Account shall be released by Lender to Borrowers,
the ARK 3 Owners and the Little Rock Owner upon the written request of Borrowers
to Lender if all of the following conditions are satisfied:
(i)    No Default or Event of Default has occurred and is continuing under this
Agreement or any of the other Loan Documents, the ARK 3 Owner Loan Agreement or
any of the other ARK 3 Owner Loan Documents, or the Little Rock Owner Loan
Agreement or any of the other Little Rock Owner Loan Documents.
(ii)    For any two consecutive fiscal quarters ending on or after June 30,
2015, the EBITDAR/Management Fee Adjusted for the ARK 3 Operators is not less
than $495,000, as determined based on financial statements of the ARK 3
Operators which have been delivered to Lender as required by Section 7.4(a) of
the ARK 3 Owner Loan Agreement, and compliance certificates delivered to Lender
in accordance with Section 7.4(a) of the ARK 3 Owner Loan Agreement containing a
correct computation of such EBITDAR/Management Fee Adjusted for the ARK 3
Operators.
(iii)    For any two consecutive fiscal quarters ending on or after June 30,
2015, the EBITDAR/Management Fee Adjusted for New Operator 2 and Operator 3 (or,
after the Facility 3 Transition, New Operator 3), is not less than $265,000, as
determined based on financial statements of New Operator 2 and Operator 3 (or,
after the Facility 3 Transition, New Operator 3), which have been delivered to
Lender as required by Section 7.4(a) of the Loan Agreement, and compliance
certificates delivered to Lender in accordance with Section 7.4(a) of the Loan
Agreement containing a correct computation of such EBITDAR/Management Fee
Adjusted for New Operator 2 and Operator 3 (or, after the Transition, New
Operator 3).
(iv)    For each of two consecutive fiscal quarters ending on or after June 30,
2015, the EBITDAR/Management Fee Adjusted for the Little Rock Operator shall be
not less than $450,000, determined based on financial

- 8 -

--------------------------------------------------------------------------------




statements of the Little Rock Operator delivered to Lender in accordance with
Section 7.4(a) of the Little Rock Owner Loan Agreement, and compliance
certificates delivered to Lender in accordance with Section 7.4(a) of the Little
Rock Owner Loan Agreement containing a correct computation of such
EBITDAR/Management Fee Adjusted for the Little Rock Operator.
(e)    Notwithstanding the provisions of paragraph (c) of this Section,
$1,500,000 of the total, aggregate amount on deposit in the Collateral Account
and the Additional Collateral Account shall be released by Lender to Borrowers
the ARK 3 Owners and the Little Rock Owner upon the written request of Borrowers
to Lender if all of the following conditions are satisfied:
(i)    No Default or Event of Default has occurred and is continuing under this
Agreement or any of the other Loan Documents, the ARK 3 Owner Loan Agreement or
any of the other ARK 3 Owner Loan Documents, or the Little Rock Owner Loan
Agreement or any of the other Little Rock Owner Loan Documents.
(ii)    For any two consecutive fiscal quarters ending after the fiscal quarters
for which the condition set forth in Section 3.4(d)(ii) above is satisfied, the
EBITDAR/Management Fee Adjusted for the ARK 3 Operators is not less than
$495,000, as determined based on financial statements of the ARK 3 Operators
which have been delivered to Lender as required by Section 7.4(a) of the ARK 3
Owner Loan Agreement, and compliance certificates delivered to Lender in
accordance with Section 7.4(a) of the ARK 3 Owner Loan Agreement containing a
correct computation of such EBITDAR/Management Fee Adjusted for the ARK 3
Operators.
(iii)    For any two consecutive fiscal quarters ending after the fiscal
quarters for which the condition set forth in Section 3.4(d)(iii) above is
satisfied, the EBITDAR/Management Fee Adjusted for New Operator 2 and Operator 3
(or, after the Facility 3 Transition, New Operator 3) is not less than $265,000,
as determined based on financial statements of New Operator 2 and Operator 3
(or, after the Facility 3 Transition, New Operator 3) which have been delivered
to Lender as required by Section 7.4(a) of the Loan Agreement, and compliance
certificates delivered to Lender in accordance with Section 7.4(a) of the Loan
Agreement containing a correct computation of such EBITDAR/Management Fee
Adjusted for New Operator 2 and Operator 3 (or, after the Facility 3 Transition,
New Operator 3).
(iv)    For any two consecutive fiscal quarters ending after the fiscal quarters
for which the condition set forth in Section 3.4(d)(iv) above is satisfied, the
EBITDAR/Management Fee Adjusted for the Little Rock Operator shall be not less
than $450,000, determined based on financial statements of the Little Rock
Operator delivered to Lender in accordance

- 9 -

--------------------------------------------------------------------------------




with Section 7.4(a) of the Little Rock Owner Loan Agreement, and compliance
certificates delivered to Lender in accordance with Section 7.4(a) of the Little
Rock Owner Loan Agreement containing a correct computation of such
EBITDAR/Management Fee Adjusted for the Little Rock Operator.
(f)    Notwithstanding the provisions of paragraph (c) of this Section, the
entire remainder of the total, aggregate amount on deposit in the Collateral
Account and the Additional Collateral Account shall be released by Lender to
Borrowers, the ARK 3 Owners and the Little Rock Owner upon the written request
of Borrowers to Lender if all of the following conditions are satisfied:
(i)    No Default or Event of Default has occurred and is continuing under this
Agreement or any of the other Loan Documents, the ARK 3 Owner Loan Agreement or
any of the other ARK 3 Owner Loan Documents, or the Little Rock Owner Loan
Agreement or any of the other Little Rock Owner Loan Documents.
(ii)    For any two consecutive fiscal quarters ending after the fiscal quarters
for which the condition set forth in Section 3.4(e)(ii) above is satisfied, the
EBITDAR/Management Fee Adjusted for the ARK 3 Operators is not less than
$495,000, as determined based on financial statements of the ARK 3 Operators
which have been delivered to Lender as required by Section 7.4(a) of the ARK 3
Owner Loan Agreement, and compliance certificates delivered to Lender in
accordance with Section 7.4(a) of the ARK 3 Owner Loan Agreement containing a
correct computation of such EBITDAR/Management Fee Adjusted for the ARK 3
Operators.
(iii)    For any two consecutive fiscal quarters ending after the fiscal
quarters for which the condition set forth in Section 3.4(e)(iii) above is
satisfied, the EBITDAR/Management Fee Adjusted for New Operator 2 and Operator 3
(or, after the Facility 3 Transition, New Operator 3) is not less than $265,000,
as determined based on financial statements of New Operator 2 and Operator 3
(or, after the Facility 3 Transition, New Operator 3) which have been delivered
to Lender as required by Section 7.4(a) of the Loan Agreement, and compliance
certificates delivered to Lender in accordance with Section 7.4(a) of the Loan
Agreement containing a correct computation of such EBITDAR/Management Fee
Adjusted for New Operator 2 and Operator 3 (or, after the Facility 3 Transition,
New Operator 3).
(iv)    For any two consecutive fiscal quarters ending after the fiscal quarters
for which the condition set forth in Section 3.4(e)(iv) above is satisfied, the
EBITDAR/Management Fee Adjusted for the Little Rock Operator shall be not less
than $450,000, determined based on financial statements of the Little Rock
Operator delivered to Lender in accordance with Section 7.4(a) of the Little
Rock Owner Loan Agreement, and

- 10 -

--------------------------------------------------------------------------------




compliance certificates delivered to Lender in accordance with Section 7.4(a) of
the Little Rock Owner Loan Agreement containing a correct computation of such
EBITDAR/Management Fee Adjusted for the Little Rock Operator.
Section 4.    Change in Amount of Monthly Principal Payment. Section 3.1(b) of
the Note is hereby modified and amended in its entirety to read as follows
effective as of the Agreement Date, with the existing Section 3.1(b) of the Note
to continue to be effective for periods ending prior to the Agreement Date:
(b)    On the first day of the month of November, 2015, and on the first day of
each month thereafter through and including the month in which the Maturity Date
occurs, in addition to accrued interest on this Note payable as provided in
paragraph (a) above, a payment of principal on this Note shall be due and
payable in the amount of $11,009.
Section 5.    Lender Consent to Sublease of Project 3 and Further Amendment of
Sublease of Project 2.
(a)    The Lender hereby consents to the sublease by Operator 3 of its Project
to New Operator 3 effective as of November 1, 2015, pursuant to Sublease 3.
(b)    The Lender hereby consents to the further amendment of Sublease 2
pursuant to the Fourth Amendment to Sublease Agreement dated as of October 6,
2015, by and among Borrower 2, Operator 2 and New Operator 2.
(c)    In order to induce the Lender to grant the consents described in
paragraphs (a) and (b) of this Section, the Borrowers and the Guarantors are
entering into the agreements with the Lender which are provided for in this
Agreement.
Section 6.    Amendments to Loan Agreement Relating to Sublease of Project 3,
New Operator 3 and Further Amendment of Sublease 2.
(a)    The defined term “Sublease 2” in Section 1.1 of the Loan Agreement is
hereby modified and amended in its entirety to read as follows effective as of
the Agreement Date, with the existing defined term “Sublease 2” to continue to
be effective for periods prior to the Agreement Date:
Sublease 2: The Sublease Agreement dated as of January 16, 2015, by and among
Borrower 2, Operator 2 and New Operator 2, by which Operator 2 subleased its
Project to New Operator 2 effective as of May 1, 2015, as amended by Amendments
dated as of February 27, 2015, March 31, 2015, April 30, 2015, and October 6,
2015.

- 11 -

--------------------------------------------------------------------------------




(b)    Paragraphs (q), (v), (w), (z) and (aa) in Section 2.1 of the Loan
Agreement are hereby modified and amended in their entirety to read as follows
effective as of November 1, 2015, with the existing paragraphs (q), (v), (w),
(z) and (aa) in Section 2.1 of the Loan Agreement to continue to be effective
for periods prior to November 1, 2015:
(q)    Subject to the provisions of Section 7.9(b) of this Agreement, all
governmental permits and licenses required by applicable law in order for each
of Borrower 2 and Borrower 3 to own and lease its respective Project to the
applicable Operator, for Operator 2 to sublease Project 2 to New Operator 2, for
Operator 3 to sublease Project 3 to New Operator 3, and for New Operator 2 to
operate Facility 2 and New Operator 3 to operate Facility 3, have been validly
issued and are in full force.
(v)    There are no leases or subleases for use or occupancy of any Project
other than the applicable Lease and in the case of Project 2, Sublease 2, and in
the case of Project 3, Sublease 3, with the exception of agreements entered into
with residents and occupants in the ordinary course of business of operating the
Facility.
(w)    Each of the Leases and Sublease 2 and Sublease 3 is in full force and
effect; no Defaults or Events of Default on the part of applicable Borrower or
Operator, respectively, have occurred and are continuing thereunder; the tenant
and subtenant, respectively, thereunder have no right of set-off against payment
of rent due thereunder; and enforcement of each of the Leases and Sublease 2 and
Sublease 3 by the applicable Borrower and Operator, respectively, or by Lender
pursuant to an exercise of Lender’s rights under the applicable Assignment of
Rents, would be subject to no defenses of any kind. All of the conditions
precedent for both Operator 2 and New Operator 2 contained in Sublease 2, as
amended, and for both Operator 3 and New Operator 3 contained in Sublease 3, as
amended, have either been satisfied or waived, and neither Operator 2 nor New
Operator 2 has any remaining right to terminate Sublease 2, as amended, and
neither Operator 3 nor New Operator 3 has any remaining right to terminate
Sublease 3, as amended, for failure of any condition precedent to be satisfied.
Operations Transfer Agreement 2 is in full force and effect and no Defaults or
Events of Default on the part of Operator 2 or New Operator 2 have occurred and
are continuing thereunder. Operations Transfer Agreement 3 is in full force and
effect and no Defaults or Events of Default on the part of Operator 3 or New
Operator 3 have occurred and are continuing thereunder.
(z)    Subject to the provisions of Section 7.9(b) of this Agreement, each
Facility has all necessary licenses, permits and certifications required by any
applicable governmental authority to operate and maintain a skilled nursing
facility therein with its current number of beds in service, and participates in
the Medicare and Medicaid programs. Subject to the provisions of Section 7.9(b)
of this Agreement, Operators and New Operator 2 and New Operator 3 have complied
with all applicable requirements of the United States of America, the State of
Arkansas and all applicable local governments, and of its agencies and
instrumentalities,

- 12 -

--------------------------------------------------------------------------------




necessary to operate and maintain its Facility as such a facility. All utilities
necessary for use, operation and occupancy of each Project and each Facility are
available to such Project and such Facility. All requirements for unrestricted
use of each Project and each Facility as a skilled nursing facility under the
rules and regulations of the State of Arkansas Department of Human Services and
of any other department or agency of the State of Arkansas having jurisdiction
over each Project and each Facility have been fulfilled. All building, zoning,
safety, health, fire, water district, sewerage and environmental protection
agency and any other permits or licenses which are required by any governmental
authority for use, occupancy and operation of each Project and each Facility as
a skilled nursing facility have been obtained and are in full force and effect.
Neither any Borrower, any Operator, any Guarantor, New Operator 2, New Operator
3, any Project nor any Facility is subject to any corporate integrity agreement,
compliance agreement or other agreement governing the operation of any Project
or any Facility or the operations of any Borrower, any Operator, any Guarantor,
New Operator 2 or New Operator 3.
(aa)    Each Borrower and Operator and each of New Operator 2 and New Operator 3
is in compliance in all material respects with all laws, orders, regulations and
ordinances of all federal, foreign, state and local governmental authorities
binding upon or affecting the business, operation or assets of Borrowers,
Operators, New Operator 2 or New Operator 3. Neither any Borrower, any Operator,
New Operator 2 or New Operator 3: (i) has had a civil monetary penalty assessed
against it under the Social Security Act (the “SSA”) Section 1128(a) ), other
than nominal amounts for violations which were not of a material nature, (ii)
has been excluded from participation under the Medicare program or under a State
health care program as defined in the SSA Section 1128(h) (“State Health Care
Program”), or (iii) has been convicted (as that term is defined in 42 C.F.R.
Section 1001.2) of any of the following categories of offenses as described in
the SSA Section 1127(a) and (b)(l), (2), (3): (A) criminal offenses relating to
the delivery of an item or service under Medicare or any State Health Care
Program; (B) criminal offenses under federal or state law relating to patient
neglect or abuse in connection with the delivery of a health care item or
service; (C) criminal offenses under federal or state law relating to fraud,
theft, embezzlement, breach of fiduciary responsibility, or other financial
misconduct in connection with the delivery of a health care item or service or
with respect to any act or omission in a program operated by or financed in
whole or in part by any federal, state or local government agency; (D) federal
or state laws relating to the interference with or obstruction of any
investigations into any criminal offense described in (A) through (C) above; or
(E) criminal offenses under federal or state law relating to the unlawful
manufacture, distribution, prescription or dispensing of a controlled substance.
Without limiting the generality of the foregoing, neither any Borrower, any
Operator, New Operator 2 nor New Operator 3 is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any Medicare or Medicaid Provider Agreement or other agreement or
instrument to which such Borrower or Operator or New Operator 2 or New Operator
3 is a party, which default has resulted in, or if not

- 13 -

--------------------------------------------------------------------------------




remedied within any applicable grace period could result in, the revocation,
termination, cancellation or suspension of the Medicare or Medicaid
Certification of such Borrower or Operator or New Operator 2 or New Operator 3.
(c)    Section 7.2 of the Loan Agreement is hereby modified and amended in its
entirety to read as follows effective as of November 1, 2015, with the existing
Section 7.2 of the Loan Agreement to continue to be effective for periods prior
to November 1, 2015:
7.2    Except for security interests granted to Lender, Borrowers agree that all
of the personal property, fixtures, attachments, furnishings and equipment
delivered in connection with the construction, equipping or operation of the
Projects will be kept free and clear of all chattel mortgages, vendor’s liens,
and all other liens, claims, encumbrances and security interests whatsoever, and
that Borrowers will be the absolute owners of said personal property, fixtures,
attachments and equipment, subject to the rights of Operators under the Leases,
the rights of New Operator 2 under Sublease 2 and the rights of New Operator 3
under Sublease 3. Borrowers, on request, shall furnish Lender with satisfactory
evidence of such ownership, and of the terms of purchase and payment therefor.
(d)    Sections 7.7 and 7.8 of the Loan Agreement are hereby modified and
amended by changing the references therein to “Operators” to be references to
“Operators and New Operator 2 and New Operator 3” effective as of November 1,
2015, with the existing Sections 7.7 and 7.8 of the Loan Agreement to continue
to be effective for periods prior to November 1, 2015.
(e)    Section 7.9 of the Loan Agreement is hereby modified and amended in its
entirety to read as follows effective as of November 1, 2015, with the existing
Section 7.9 of the Loan Agreement to continue to be effective for periods prior
to November 1, 2015:
7.9    Licensure; Notices of Agency Actions. The following are conditions of
this Agreement and the Loan:
(a)    Subject to the provisions of paragraph (b) of this Section, New Operator
2 and New Operator 3 shall be fully qualified by all necessary permits,
licenses, certifications, accreditations and qualifications and shall be in
compliance with all annual filing requirements of all regulatory authorities.
(b)    The State of Arkansas license for the operation of Facility 2 is held by
New Operator 2 in its own name. The State of Arkansas license for the operation
of Facility 3 is held by New Operator 3 in its own name. The Medicare and
Medicaid certifications for Facility 2 are currently held by New Operator 2. The
Medicare and Medicaid certifications for Facility 3 are currently held by
Operator 3. It is a condition of this Agreement and the Loan that by January 1,
2016, New Operator 3 shall have obtained Medicare and Medicaid certifications
for Facility 3 in its own name. Pending the receipt of such Medicare and
Medicaid certifications by New Operator 3, (i) Operator 3 shall retain the
existing Medicare and Medicaid

- 14 -

--------------------------------------------------------------------------------




certifications for Facility 3, and (ii) Prior to the Facility 3 Transition,
Operator 3 shall operate Facility 3 and after the Facility 3 Transition, New
Operator 3 shall operate Facility 3 under the Medicare and Medicaid
certifications of Operator 3 under Operations Transfer Agreement 3. Upon the
issuance of the Medicare and Medicaid certifications for Facility 3 to New
Operator 3, the arrangements described above under Operations Transfer Agreement
3 shall terminate and New Operator 3 shall thereafter operate Facility 3 under
its own Medicare and Medicaid certifications.
(c)    Each Borrower and Operator and New Operator 2 and New Operator 3 shall
within five days after receipt, furnish to Lender copies of all adverse notices
from any licensing, certifying, regulatory, reimbursing or other agency which
has jurisdiction over its Project or Facility or over any license, permit or
approval under which its Project or Facility operates, and if any Borrower or
Operator or New Operator 2 or New Operator 3 becomes aware that any such notice
is to be forthcoming before receipt thereof, it shall promptly inform Lender
thereof.
(f)    Section 7.13 of the Loan Agreement is hereby modified and amended in its
entirety to read as follows effective as of November 1, 2015, with the existing
Section 7.13 of the Loan Agreement to continue to be effective for periods prior
to November 1, 2015:
7.13    Leasing, Operation and Management of Projects.
(a)    Each Project shall at all times be owned by the applicable Borrower,
leased to the applicable Operator under the applicable Lease, in the case of
Borrower 2’s Project, subleased by Operator 2 to New Operator 2 under Sublease
2, and in the case of Borrower 3’s Project, subleased by Operator 3 to New
Operator 3 under Sublease 3 (with the result that no Borrower shall operate a
Facility). Each Borrower shall not agree or consent to or suffer or permit any
modification, amendment, termination or assignment of, or sublease under, its
Lease (other than Sublease 2 and Sublease 3), and shall not suffer or permit any
Event of Default on the part of such Borrower to exist at any time under its
Lease. It is a condition of this Agreement and the Loan that Operator 2 and
Operator 3 shall not agree or consent to or suffer or permit any modification,
amendment, termination or assignment of, or sublease under, Sublease 2 or
Sublease 3, and shall not suffer or permit any Event of Default on the part of
Operator 2 to exist at any time under Sublease 2, or on the part of Operator 3
to exist at any time under Sublease 3, including, without limitation, any
amendment changing in the rent payable under Sublease 2 or Sublease 3. Each of
the following is a condition of this Agreement and the Loan: Borrower 2,
Operator 2 and New Operator 2 shall enter into an agreement in a form acceptable
to Lender which shall require (i) New Operator 2 to pay all rental under
Sublease 2 directly to an account of Borrower 2 at Lender, and (ii) Operator 2
to pay any rent under its Lease in addition to the amount of the rent payable
under Sublease 2 directly to an account of Borrower 2 at Lender. Borrower 3,
Operator 3 and New Operator 3 shall enter into an agreement in a form acceptable
to Lender which shall require (i) New

- 15 -

--------------------------------------------------------------------------------




Operator 3 to pay all rental under Sublease 3 directly to an account of Borrower
3 at Lender, and (ii) Operator 3 to pay any rent under its Lease in addition to
the amount of the rent payable under Sublease 3 directly to an account of
Borrower 3 at Lender.
(b)    Each Facility shall at all times be operated as skilled nursing facility
under the management of the applicable Operator or, in the case of Facility 2,
New Operator 2, or, in the case of Facility 3, New Operator 3.
(g)    Paragraphs (b), (g) and (n) in Section 10.1 of the Loan Agreement are
hereby modified and amended in their entirety to read as follows effective as of
November 1, 2015, with the existing paragraphs (g) and (n) in Section 10.1 of
the Loan Agreement to continue to be effective for periods prior to November 1,
2015:
(b)    If there is any failure to perform, observe or satisfy any obligation,
covenant, agreement, term, condition or provision contained in any of the
following provisions of this Agreement: Section 7.9(a), 7.10, 7.11, 7.12, 7.13,
7.14, 7.14A, 7.15, 7.16, 7.17, 7.18, 7.19, 7.20 or 7.21;
(g)    The occurrence of a material adverse change in the financial condition of
any Borrower, Operator or Guarantor or New Operator 2 or New Operator 3;
(n)    The occurrence of an Event of Default (i) on the part of any Borrower or
Operator under any Lease, (ii) on the part of Operator 2 or New Operator 2 under
Sublease 2, (iii) on the part of Operator 2 or New Operator 2 under any
Operations Transfer Agreement, (iv) on the part of Operator 3 or New Operator 3
under Sublease 3, or (v) on the part of Operator 3 or New Operator 3 under any
Operations Transfer Agreement;
Section 7.    Changes in Financial Reporting Requirements.
(a)    Subparagraphs (i), (iii) and (vi) in Section 7.4(a) of the Loan Agreement
are hereby modified and amended in their entirety to read as follows effective
as of November 1, 2015, with the existing subparagraphs (i), (iii) and (vi) in
Section 7.4(a) of the Loan Agreement to continue to be effective for periods
prior to November 1, 2015:
(i)    Without necessity of any request by Lender, the following with respect to
Borrowers:
(A)    As soon as available and in no event later than 45 days after the end of
each fiscal quarter commencing with the fiscal quarter ending March 31, 2015,
quarterly financial statements of each Borrower showing the results of
operations of its Project and consisting of a balance sheet, statement of income
and expense and a statement of cash flows, prepared in accordance with GAAP, and
certified by an officer of such Borrower.

- 16 -

--------------------------------------------------------------------------------




(B)    As soon as available and in no event later than 120 days after the end of
each fiscal year commencing with the fiscal year ending December 31, 2014,
annual financial statements of each Borrower showing the results of operations
of its Project and consisting of a balance sheet, statement of income and
expense and a statement of cash flows, prepared in accordance with GAAP, and
certified by an officer of such Borrower, and accompanied by an audit report of
a firm of independent certified public accountants acceptable to Lender.
(iii)    Without necessity of any request by Lender, as soon as available and in
no event later than 120 days after the end of each fiscal year commencing with
the fiscal year ending December 31, 2014, annual financial statements of each
Operator showing the results of operations of its Facility and consisting of a
balance sheet, statement of income and expense, statement of cash flows and
statement of payor mix, prepared in accordance with GAAP, certified by an
officer of such Operator, and accompanied by an audit report of a firm of
independent certified public accountants acceptable to Lender.
(vi)    Without necessity of any request by Lender, with each financial
statement of each Borrower, each Operator, New Operator 2, New Operator 3 and
AdCare required to be furnished hereunder, a duly completed compliance
certificate, dated the date of such financial statements and certified as true
and correct by appropriate officers of each Borrower, each Operator, New
Operator 2, New Operator 3 and AdCare, containing a computation of each of the
financial covenants set forth in Sections 7.14, 7.14A, 7.15, 7.16 and 7.17
hereof which is required to be tested for or during the period covered by such
financial statement, and stating that Borrowers have not become aware of any
Default or Event of Default under this Agreement or any of the other Loan
Documents that has occurred and is continuing or, if there is any such Default
or Event of Default describing it and the steps, if any, being taken to cure it.
(b)    The following new subparagraphs (ix) and (x) are hereby added to 7.4(a)
of the Loan Agreement:
(ix)    Without necessity of any request by Lender, as soon as available and in
no event later than 45 days after the end of each fiscal quarter commencing with
the fiscal quarter ending December 31, 2015, financial statements of New
Operator 3 showing the results of operations of Facility 3 and consisting of a
balance sheet, statement of income and expense, statement of cash flows and
statement of payor mix, prepared in accordance with GAAP, and certified by an
officer of New Operator 3.
(x)    Without necessity of any request by Lender, as soon as available and in
no event later than 120 days after the end of each fiscal year commencing with
the fiscal year ending December 31, 2015, annual financial statements of New
Operator 3 showing the results of operations of Facility 3 and consisting of a
balance

- 17 -

--------------------------------------------------------------------------------




sheet, statement of income and expense, statement of cash flows and statement of
payor mix, prepared in accordance with GAAP, certified by an officer of New
Operator 3, and accompanied by an audit report of a firm of independent
certified public accountants acceptable to Lender.
Section 8.    Change in Minimum EBITDAR/Management Fee Adjusted. Section 7.16 of
the Loan Agreement is hereby modified and amended in its entirety to read as
follows effective for the fiscal quarter ending September 30, 2015, and
subsequent fiscal quarters, with the existing Section 7.16 of the Loan Agreement
to continue to be effective for periods ended and ending prior to the fiscal
quarter ending September 30, 2015:
7.16    Minimum EBITDAR/Management Fee Adjusted of New Operator 2 and Operator
of Facility 3. It is a condition of this Agreement and the Loan that for each
fiscal quarter commencing with the fiscal quarter ending September 30, 2015, the
combined EBITDAR/Management Fee Adjusted for New Operator 2 and Operator 3 (or,
after the Facility 3 Transition, New Operator 3) shall be not less than
$265,000.
Section 9.    Condition to Agreements. It is a condition of this Agreement and
the Loan that within 30 days after the Agreement Date, the Borrowers shall
obtain and deliver to the Lender a date down endorsement to the Title Insurance
Policy for the Project encumbered by the Park Heritage Mortgage and an
endorsement to the Title Insurance Policy for the Project encumbered by the
River Valley Mortgage, each dated on or after the date of the recording of the
Memorandum of this Agreement, each of which endorsements shall show no new
encumbrances other than those approved by the Lender and shall otherwise be in
form and content acceptable to the Lender. The failure of this condition to be
satisfied shall be an Event of Default under the Documents.
Section 10.    Representations and Warranties. The term “Signing Entity” as used
in this Section means any entity (other than a Borrower/Guarantor Party itself)
that appears in the signature block of any Borrower/Guarantor Party in this
Agreement or any of the Documents, if any. In order to induce Lender to enter
into this Agreement, the Borrower/Guarantor Parties hereby represent and warrant
to Lender as follows as of the date of this Agreement and if different, as of
the date of the execution and delivery of this Agreement:
(a)    Each Borrower is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Georgia and duly
registered to transact business and in good standing in the state of Arkansas,
has all necessary power and authority to carry on its present business, and has
full right, power and authority to enter into this Agreement, each of the
Documents to which it is a party, and to perform and consummate the transactions
contemplated hereby and thereby.
(b)    AdCare is a corporation duly organized, validly existing and in good
standing under the laws of the State of Georgia, has all necessary power and
authority to carry on its present business, and has full right, power and
authority to enter into this Agreement, each of the Documents to which it is a
party, and to perform and consummate the transactions contemplated hereby and
thereby.

- 18 -

--------------------------------------------------------------------------------




(c)    Each Operator is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Georgia and duly
registered to transact business and in good standing in the state of Arkansas.
Each Operator has full power and authority to carry on its present business, and
has full right, power and authority to enter into this Agreement and each of the
Documents to which it is a party and to perform and consummate the transactions
contemplated hereby and thereby.
(d)    Each Signing Entity is duly organized, validly existing and in good
standing under the laws of the State in which it is organized, has all necessary
power and authority to carry on its present business, and has full right, power
and authority to execute this Agreement, the Documents in the capacity shown in
each signature block contained in this Agreement, the Documents in which its
name appears, and such execution has been duly authorized by all necessary legal
action applicable to such Signing Entity.
(e)    This Agreement, each of the Documents have been duly authorized, executed
and delivered by such of the Borrower/Guarantor Parties as are parties thereto,
and this Agreement, each of the Documents constitute a valid and legally binding
obligation enforceable against such of the Borrower/Guarantor Parties as are
parties thereto. The execution and delivery of this Agreement, the Documents and
compliance with the provisions thereof under the circumstances contemplated
therein do not and will not conflict with or constitute a breach or violation of
or default under the organizational documents of any Borrower/Guarantor Party or
any Signing Entity, or any agreement or other instrument to which any of the
Borrower/Guarantor Parties or any Signing Entity is a party, or by which any of
them is bound, or to which any of their respective properties are subject, or
any existing law, administrative regulation, court order or consent decree to
which any of them is subject.
(f)    The Borrower/Guarantor Parties are in full compliance with all of the
terms and conditions of the Documents to which they are a party, and no Default
or Event of Default has occurred and is continuing with respect to any of the
Documents.
(g)    There is no litigation or administrative proceeding pending or threatened
to restrain or enjoin the transactions contemplated by this Agreement or any of
the Documents, or questioning the validity thereof, or in any way contesting the
existence or powers of any of the Borrower/Guarantor Parties or any Signing
Entity, or in which an unfavorable decision, ruling or finding would adversely
affect the transactions contemplated by this Agreement or any of the Documents,
or would result in any material adverse change in the financial condition,
properties, business or operations of any of the Borrower/Guarantor Parties.
(h)    The statements contained in the Recitals to this Agreement are true and
correct.
Section 11.    Documents to Remain in Effect; Confirmation of Obligations;
References. The Documents shall remain in full force and effect as originally
executed and delivered by the parties, except as expressly modified and amended
herein. In order to induce Lender to enter into this Agreement, the
Borrower/Guarantor Parties hereby (i) confirm and reaffirm all of their
obligations under the Documents, as modified and amended herein; (ii)
acknowledge and agree that

- 19 -

--------------------------------------------------------------------------------




Lender, by entering into this Agreement, does not waive any existing or future
default or event of default under any of the Documents, or any rights or
remedies under any of the Documents, except as expressly provided herein; (iii)
acknowledge and agree that Lender has not heretofore waived any default or event
of default under any of the Documents, or any rights or remedies under any of
the Documents; and (iv) acknowledge and agree that they do not have any defense,
setoff or counterclaim to the payment or performance of any of their obligations
under, or to the enforcement by Lender of, the Documents, as modified and
amended herein, including, without limitation, any defense, setoff or
counterclaim based on the covenant of good faith and fair dealing. All
references in the Documents to any one or more of the Documents, or to the “Loan
Documents,” shall be deemed to refer to such Document, Documents or Loan
Documents, as the case may be, as modified and amended by this Agreement.
Electronic records of executed documents maintained by Lender shall be deemed to
be originals thereof.
Section 12.    Certifications, Representations and Warranties. In order to
induce Lender to enter into this Agreement, the Borrower/Guarantor Parties
hereby certify, represent and warrant to Lender that all certifications,
representations and warranties contained in the Documents and in all
certificates heretofore delivered to Lender are true and correct as of the date
of this Agreement and if different, as of the date of the execution and delivery
of this Agreement, and all such certifications, representations and warranties
are hereby remade and made to speak as of the date of this Agreement and if
different, as of the date of the execution and delivery of this Agreement.
Section 13.    Entire Agreement; No Reliance. This Agreement sets forth all of
the covenants, promises, agreements, conditions and understandings of the
parties relating to the subject matter of this Agreement, and there are no
covenants, promises, agreements, conditions or understandings, either oral or
written, between them relating to the subject matter of this Agreement other
than as are herein set forth. The Borrower/Guarantor Parties acknowledge that
they are executing this Agreement without relying on any statements,
representations or warranties, either oral or written, that are not expressly
set forth herein.
Section 14.    Successors. This Agreement shall inure to the benefit of and
shall be binding upon the parties and their respective successors, assigns and
legal representatives.
Section 15.    Severability. In the event any provision of this Agreement shall
be held invalid or unenforceable by any court of competent jurisdiction, such
holding shall not invalidate or render unenforceable any other provision hereof.
Section 16.    Amendments, Changes and Modifications. This Agreement may be
amended, changed, modified, altered or terminated only by a written instrument
executed by all of the parties hereto.
Section 17.    Construction.
(a)    The words “hereof,” “herein,” and “hereunder,” and other words of a
similar import refer to this Agreement as a whole and not to the individual
Sections in which such terms are used.

- 20 -

--------------------------------------------------------------------------------




(b)    References to Sections and other subdivisions of this Agreement are to
the designated Sections and other subdivisions of this Agreement as originally
executed.
(c)    The headings of this Agreement are for convenience only and shall not
define or limit the provisions hereof.
(d)    Where the context so requires, words used in singular shall include the
plural and vice versa, and words of one gender shall include all other genders.
(e)    The Borrower/Guarantor Parties and Lender, and their respective legal
counsel, have participated in the drafting of this Agreement, and accordingly
the general rule of construction to the effect that any ambiguities in a
contract are to be resolved against the party drafting the contract shall not be
employed in the construction and interpretation of this Agreement.
Section 18.    Counterparts; Electronic Signatures. This Agreement may be
executed in any number of counterparts and by the different parties hereto on
separate counterparts and each such counterpart shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same document. Receipt of an executed signature page to this Agreement by
facsimile or other electronic transmission shall constitute effective delivery
thereof. An electronic record of this executed Agreement maintained by Lender
shall be deemed to be an original.
Section 19.    Governing Law. This Agreement is prepared and entered into with
the intention that the law of the State of Illinois shall govern its
construction and enforcement, except that insofar as this Agreement relates to a
Document which by its terms is governed by the law of the State of Arkansas,
this Agreement shall also be governed by the law of the State of Arkansas.
Section 20.    Waiver of Trial by Jury. THE PROVISIONS OF THE LOAN AGREEMENT AND
THE OTHER DOCUMENTS RELATING TO WAIVER OF TRIAL BY JURY SHALL APPLY TO THIS
AGREEMENT.


[SIGNATURE PAGE(S) AND EXHIBIT(S),
IF ANY, FOLLOW THIS PAGE]



- 21 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




 
 
BENTON PROPERTY HOLDINGS, LLC
 
 
PARK HERITAGE PROPERTY HOLDINGS, LLC
 
 
VALLEY RIVER PROPERTY HOLDINGS, LLC
 
 
 
 
 
 
 
 
 
 
 
 
By
/s/ William McBride, III
 
 
 
William McBride III, Manager of Each Borrower
 
 
 
 
 
 
 
 
 
 
 
 
BENTON NURSING, LLC
 
 
PARK HERITAGE NURSING, LLC
 
 
VALLEY RIVER NURSING, LLC
 
 
 
 
 
 
 
 
 
 
 
 
By
/s/ William McBride, III
 
 
 
William McBride III, Manager of Each Operator
 
 
 
 
 
 
 
 
 
 
 
 
THE PRIVATEBANK AND TRUST COMPANY
 
 
 
 
 
 
 
 
 
 
 
 
By
/s/ Amy K. Hallberg
 
 
 
Amy K. Hallberg, Managing Director













EXHIBIT A


LEGAL DESCRIPTION


Parcel 2 Owned by Borrower 2, commonly known as 1513 South Dixieland Road,
Rogers, Benton County, Arkansas, and legally described as follows:
Real property in the State of Arkansas, described as follows:
A part of Tract 3 of Robert Callaghan's Subdivision of the SW/4 of the NE/4 of
Section 14, Township 19 North, Range 30W, Rogers, Arkansas, described as
beginning South 89° 18' 12" East 196.06 feet from the SW corner of the said SW/4
of the NE/4, being on the centerline of Olrich Street, thence North 00° 10' 51"
West 176.95 feet; thence South 89° 13' 49" East 133.94 feet; thence South 00°
10' 51" East 176.78 feet to said centerline; thence North 89° 18' 19" West
133.93 along said centerline to the place of beginning.
Also, a part of Tract 3 in Robert Callaghan's Subdivision to the City of Rogers,
Arkansas, described as follows: Beginning at the SW corner of the SW/4 of the
NE/4 of Section 14, Township 19 North, Range 30 West, running thence North 00°
10' 51" West 177.20 feet along the centerline of Dixieland Road; thence South
89° 13' 49" East 196.06 feet; thence South 00° 10' 51" East 176.95 feet to the
centerline of Olrich Street; thence North 89° 18' 12" West 196.06 feet along
said centerline to the point of Beginning. Both subject to the right of way of
said street.
Also, A part of the SW/4 of the NE/4 of Section 14, Township 19 North, Range 30
West, described as follows: From the NW corner of the said SW/4 of the NE/4,
thence South 00° 38' East 775 feet along the centerline of Dixieland Road to the
point of beginning; thence South 00° 38' East 19 feet along said centerline;
thence East 330 feet; thence North 00° 38' West 19 feet to the South
right-of-way of Gum Street; thence West 330 feet along said right-of-way to the
point of beginning.
Also, a part of the SW-1/4 of the NE-1/4 of Section 14, Township 19 North, Range
30 West, being more particularly described as follows: Beginning at the NW
corner of Tract 3, Robert Callaghan's Subdivision to the City of Rogers,
Arkansas, thence Southerly along the centerline of Dixieland Road, approximately
356.8 feet to a point which is North 00° 10' 51" West 177.20 feet from the SW
corner of the SW-1/4 of the NE-1/4 of said Section 14; thence South 89° 13' 49"
East approximately 330 feet to the East line of said Tract 3; thence North 00°
38' West approximately 356.47 feet to a point which is South 00° 38' East from
the NW corner of Lot 1, Block 4, Weber's Addition to the City of Rogers,
Arkansas; thence Westerly along the North line of said Tract 3, Robert
Callaghan's Subdivision to the point of beginning.
Less and Except from the above Legal Descriptions: A Part of tract #3 of Robert
Callaghan's Subdivision, located in a part of the SW 1/4 of the NE 1/4 of
Section 14, Township 19 North range 30 West in Rogers, Benton County, Arkansas,
more precisely described as follows: Starting at the SW corner of the SW 1/4 of
the NE 1/4 of Section 14, also known as the SW corner of Tract #3 of Robert
Callaghan's Subdivision; Thence South 86 Degrees 48 Minutes 16 Seconds East,
176.37 Feet to the True Point of Beginning; Thence North 2 degrees 38 minutes 31
seconds East, 176.97 Feet, Thence South 86 degrees 43 minutes 45 seconds East,
152.63 Feet, Thence South 02 degrees 19 minutes 12 seconds West, 176.78 feet,
Thence North 86 degrees 48 minutes 16 seconds West, 153.62 feet to the True
Point of Beginning, subject to the Right of Way of Dixieland Road and West
Olrich Streets.
Parcel 3 Owned by Borrower 3, commonly known as 5301 Wheeler Avenue Fort Smith,
Sebastian County, Arkansas, and legally described as follows:
The West Half of the South Half of the North Half of the Northeast Quarter of
the Southeast Quarter of Section 32, Township 8 North, Range 32 West, Fort Smith
District, Sebastian County, Arkansas and all that part described as beginning at
the Southwest corner of the above described tract; thence South 62.00 feet;
thence East 630.00 feet; then North 62.00 feet; thence West 630.00 feet to the
point of beginning.



- AdCare Arkansas Owner Loan (Benton et al) Second Modification Agreement -
- Signature Page -